PARKER, Judge.
The trial judge in charging the jury correctly called attention to the defendant’s evidence that on the date the State’s witness testified the offense was committed, the defendant had been engaged in the duties of his employment at places some distance away from the place where the State’s evidence indi*579cated the unlawful sale of heroin had been made. However, no specific instruction was given the jury as to the legal principles applicable in their consideration of this alibi evidence. Since defendant’s trial commenced prior to the date of filing the opinion in State v. Hunt, 283 N.C. 617, 197 S.E. 2d 513, he was entitled to such instruction notwithstanding his failure to request it. On account of the court’s failure to so charge, defendant is awarded a
New trial.
Judges Campbell and Vaughn concur.